GILDERSEEEVE, P. J. (dissenting).
The plaintiff, in company with his wife, boarded one of the defendant’s north-bound Madison' Avenue cars at Tenth street and.Fourth avenue. He says that his own destination was Eighty-Second street, that between Eighty-First and Eighty-Second streets he requested the conductor to stop the car, *683that the car came to a stop at the southerly or downtown side of Eighty-Second street, and that he started to alight. He had “one foot on the step and one foot off” when the car started, and he was thrown. The judgment is attacked as against the weight of evidence. ■ Notwithstanding the plaintiff was accompanied by his wife, who, as appears, was so seated that she must have seen the accident, she was not called as a witness; nor was any explanation of her absence given. The plaintiff’s case stands upon his own uncorroborated testimony. Moreover, it is pregnant with improbabilities. Plaintiff’s version of the accident is contradicted by three witnesses, one of whom is entirely disinterested. The overwhelming weight of credible testimony shows that the plaintiff got off the car while it was in motion.
The, judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.